            Case 5:19-cv-01469-OLG Document 38 Filed 07/14/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION
STEPHANIE RISTOW,                 §
     Plaintiff,                   §
                                  §
v.                                §
                                  §
TEXAS LAUREL RIDGE HOSPITAL L.P. §              Civil Action No. 5:19-cv-1469
UHS OF DELAWARE, INC. DBA         §
UNIVERSAL HEALTH SERVICES OF      §
DELAWARE, INC., AND RODNEY        §
NORMAN,                           §
     Defendant.                   §

                       JOINT MOTION TO CONTINUE TRIAL
       Pursuant to the Court’s July 13, 2021 correspondence, the Parties jointly file this Joint

Motion to Continue Trial and, in support thereof, state as follows:

       1.       Trial in this matter is currently scheduled for Monday, September 13, 2021.

       2.       On July 13, 2021, Jessica Urrutia, Courtroom Deputy to Judge Garcia, informed

the parties that they could elect to be placed on a trailing docket for trial or they could file a

motion for continuance containing three agreed alternate trial dates.

       3.       The parties have conferred and agree that a motion to continue trial is appropriate.

       4.       The parties are all available the weeks of November 8, 2021; February 14, 2022;

and April 4, 2022.

       5.       Accordingly, the parties respectfully move this Court to continue trial to one of

the three dates provided above.
         Case 5:19-cv-01469-OLG Document 38 Filed 07/14/21 Page 2 of 2




Respectfully submitted,


/s/ Allison Sarah Hartry                          /s/ Tracy Graves Wolf (with permission)
Melissa Morales Fletcher                         Tracy Graves Wolf
State Bar No. 24007702                           Texas Bar No. 24004994
Melissa@themoralesfirm.com                       Tracy.Wolf@lewisbrisbois.com
Allison Sarah Hartry                             LEWIS BRISBOIS BISGAARD & SMITH, LLP
State Bar No. 24083149                           2100 Ross Avenue, Suite 2000
ahartry@themoralesfirm.com                       Dallas, TX 75201
THE MORALES FIRM, P.C.                           (214) 722-7144 - Telephone
6243 Interstate 10 West, Suite 132               (214) 722-7111 - Fax
San Antonio, Texas 78201
Telephone: (210) 225-0811                        ATTORNEYS FOR DEFENDANTS
Facsimile: (210) 225-0821

ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

        I do hereby certify that on July 14, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM-ECF system, which will send notification of such filing to the
all counsel of record.


                                                   /s/ Allison S. Hartry _________
                                                   Allison S. Hartry
